DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 4, 5, 8, 10, 13, 14, 17, and 19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 11, and 12 of copending Application No. 16/730,849, also recited as U.S. PG Pub 2020/0211296 A1 (reference application), in view of Rothstein et al. (U.S. PG Pub 2008/0174599 A1), hereinafter “Rothstein”. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps performed in the limitations the instant application are being performed in the steps of the limitations in U.S. PG Pub 2020/0211296 A1, in view of Rothstein.
This is a provisional nonstatutory double patenting rejection.

Instant Application
U.S. Patent Publication 2020/0211296 A1

Claim 1: A computer-implemented method for designing a three-dimensional (3D) model, comprising:
Claim 3: A computer-implemented method for designing a three-dimensional (3D) model, comprising:

obtaining a first 3D model, the first 3D model being defined by:
obtaining a first data structure defining a first three-dimensional (3D) model, the first data structure including:

one delegated data object comprising input parameters specific to a type of the delegated data object, and
a first delegated data object including: input parameters specific to a type of the first delegated data object, and

an output topology, and
at least one operator specific to the type of the first delegated data object for generating an output topology, and

being associated with a sequence of geometric design operations;
a first output topology generated by the operator;

performing, by a user, a first geometric design operation on the first 3D model, thereby obtaining a second 3D model;
modifying, upon user action, the first delegated data object; computing a second output topology as a result of the modification of the first data structure;

determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model; and
determining whether a change of topology occurred by comparing of the first and second output topologies; and

replacing the first delegated data object by a second delegated data object if the output topology of the second 3D model cannot be retrieved from the output topology of the first 3D model or keeping the first delegated data object and storing the first geometric design operation with the sequence of geometric design operations associated the first 3D model.
replacing the first delegated data object by a second delegated data object if a change of topology is determined between the first and second output topologies or keeping the first delegated data object if no change of topology is determined.

Claim 4: The computer-implemented method of claim 1, wherein replacing the first delegated data object by a second delegated data object includes:
Claim 4: The computer-implemented method of claim 3, wherein replacing the delegated data object by the second delegated data object includes:

comparing the second output topology with a list of output topologies, each output topology of the list being associated with one respective delegated data object, and
comparing the second output topology with a list of output topologies, each output topology of the list being associated with one delegated data object, and

automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is similar to the second output topology.
automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is the same as the second output topology.

Claim 10: A non-transitory computer readable storage medium having recorded thereon a computer program including instructions for performing a method for designing a three-dimensional (3D) model, the method comprising:
Claim 11: A non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions for performing a method of designing a three-dimensional (3D) model, the method comprising:

obtaining a first 3D model, the first 3D model being defined by:
obtaining a first data structure defining a first three-dimensional (3D) model, the first data structure including:

one delegated data object comprising input parameters specific to a type of the delegated data object: and
a first delegated data object including: input parameters specific to a type of the first delegated data object, and

an output topology, and being associated with a sequence of geometric design operations:
at least one operator specific to the type of the first delegated data object for generating an output topology, and a first output topology generated by the operator;

performing, by a user, a first geometric design operation on the first 3D model, thereby obtaining a second 3D model;
modifying, upon user action, the first delegated data object; computing a second output topology as a result of the modification of the first data structure;

determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model; and
determining whether a change of topology occurred by comparing of the first and second output topologies; and

replacing the first delegated data object by a second delegated data object if the output topology of the second 3D model cannot be retrieved from the output topology of the first 3D model or keeping the first delegated data object and storing the first geometric design operation with the sequence of geometric design operations associated the first 3D model.
replacing the first delegated data object by a second delegated data object if a change of topology is determined between the first and second output topologies or keeping the first delegated data object if no change of topology is determined.

Claim 13: The non-transitory computer-implemented method of claim 10, wherein replacing the first delegated data object by a second delegated data object includes:
Claim 12: The non-transitory computer readable storage medium of claim 11, wherein replacing the delegated data object by the second delegated data object includes:

comparing the second output topology with a list of output topologies, each output topology of the list being associated with one respective delegated data object, and
comparing the second output topology with a list of output topologies, each output topology of the list being associated with one delegated data object, and

automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is similar to the second output topology.
automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is the same as the second output topology.



	Overall Analysis: The claims of the instant application have been found to be recited in the claims in U.S. PG Pub 2020/0211296 A1, except for the step of “storing the first geometric design operation with the sequence of geometric design operations associated the first 3D model”.

	However, Rothstein et al. (U.S. PG Pub 2008/0174599 A1) discloses storing created and modified 3D models and other aspects, including data associated with the model in paragraph [0050], with the steps of geometric result removed from a copy of a model into an actual model in paragraphs [0041] - [0045].

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the limitations that have been found to performed the same steps as shown above with regards to U.S. PG Pub 2020/0211296 A1 with the geometry of a 3D CAD model used for another 3D CAD model teaching of Rothstein. The motivation to do so would have been because Rothstein discloses the benefit of the ability to readily re-use an explicit feature by applying the explicit feature to other areas of a model or to another model (Rothstein, paragraph [0054]).

Specification Objections
The disclosure is objected to because of the following informalities: Page 18, line 8 recites “no modified”, but it is recommended that the phrase is amended to recite “not modified”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: page 24, line 14 recites “no more needed”, but it is recommended that the phrase recites “not needed”. Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19, line 1 recites “A system comprising”, but it is recommended that a colon (“:”) follows the phrase. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19, line 4 recites “the processor to”, but it is recommended that a colon (“:”) follows the phrase. Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein et al. (U.S. PG Pub 2008/0174599 A1), hereinafter “Rothstein”, and further in view of Briere-Cote et al. (“Comparing 3D CAD Models: Uses, Methods, Tools and Perspective”), hereinafter “Briere-Cote”.

As per claim 1, Rothstein discloses:
a computer-implemented method for designing a three-dimensional (3D) model, comprising obtaining a first 3D model, the first 3D model being defined by (Rothstein, paragraph [0030] - [0031] discloses modeling software generating a window, which includes a computer-generated 3D model for display.)

one delegated data object comprising input parameters specific to a type of the delegated data object (Rothstein, paragraph [0031] discloses the 3D model, as shown starting in FIG. 1, having a specified shape, and paragraph [0047] discloses parameters of a feature with regards to the model.)

and an output topology, and being associated with a sequence of geometric design operations (Rothstein, paragraph [0031] discloses dragging or moving a representation of the feature with regards to the model to a different position, modifying the model, and paragraph [0032] adds creating fillet features for a filleted corner of the model.)

performing, by a user, a first geometric design operation on the first 3D model, thereby obtaining a second 3D model (Rothstein, paragraph [0016] discloses a copy of a model generated, with paragraph [0032] discloses creating different fillet features in a filleted corner for the model, and paragraph [0036] adding the filleted corner created that can be reused in another model, as the features of the fillet are independent types.)

replacing the first delegated data object by a second delegated data object if the output topology of the second 3D model cannot be retrieved from the output topology of the first 3D model or keeping the first delegated data object and storing the first geometric design operation with the sequence of geometric design operations associated the first 3D model (Rothstein, paragraph [0045] discloses the geometry removed from the copy model is placed onto the actual model.)

Rothstein does not expressly disclose:
determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model; and

Briere-Cote however discloses:
determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model (Briere-Cote, page 783, lines 9 - 11 discloses topological information between two 3D CAD models, including the ability to match the boundaries of the geometry of the CAD models.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the geometry of a 3D CAD model used for another 3D CAD model teaching of Rothstein with the topology of one 3D CAD model matching with a different 3D CAD model teaching of Briere-Cote. The motivation to do so would have been because Briere-Cote discloses the benefit of the ability to compare 3D CAD models to access shape similarity or identify any differences that leads to benefits in various CAD and PLM (product lifecycle management) related areas, including design reuse, engineering change management and data exchange (Briere-Cote, page 771, Abstract, lines 4 - 7).

As per claim 10, Rothstein discloses:
	a non-transitory computer readable storage medium having recorded thereon a computer program including instructions for performing a method for designing a three-dimensional (3D) model (Rothstein, paragraph [0050] discloses a storage device to store modeling software to create and modify 3D models.)

the method comprising obtaining a first 3D model, the first 3D model being defined by (Rothstein, paragraph [0030] - [0031] discloses modeling software generating a window, which includes a computer-generated 3D model for display.)

one delegated data object comprising input parameters specific to a type of the delegated data object (Rothstein, paragraph [0031] discloses the 3D model, as shown starting in FIG. 1, having a specified shape, and paragraph [0047] discloses parameters of a feature with regards to the model.)

an output topology, and being associated with a sequence of geometric design operations (Rothstein, paragraph [0031] discloses dragging or moving a representation of the feature with regards to the model to a different position, modifying the model, and paragraph [0032] adds creating fillet features for a filleted corner of the model.)

performing, by a user, a first geometric design operation on the first 3D model, thereby obtaining a second 3D model (Rothstein, paragraph [0016] discloses a copy of a model generated, with paragraph [0032] discloses creating different fillet features in a filleted corner for the model, and paragraph [0036] adding the filleted corner created that can be reused in another model, as the features of the fillet are independent types.)

replacing the first delegated data object by a second delegated data object if the output topology of the second 3D model cannot be retrieved from the output topology of the first 3D model or keeping the first delegated data object and storing the first geometric design operation with the sequence of geometric design operations associated the first 3D model (Rothstein, paragraph [0045] discloses the geometry removed from the copy model is placed onto the actual model.)

Rothstein does not expressly disclose:
determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model.

Briere-Cote however discloses:
determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model (Briere-Cote, page 783, lines 9 - 11 discloses topological information between two 3D CAD models, including the ability to match the boundaries of the geometry of the CAD models.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the geometry of a 3D CAD model used for another 3D CAD model teaching of Rothstein with the topology of one 3D CAD model matching with a different 3D CAD model teaching of Briere-Cote. The motivation to do so would have been because Briere-Cote discloses the benefit of the ability to compare 3D CAD models to access shape similarity or identify any differences that leads to benefits in various CAD and PLM (product lifecycle management) related areas, including design reuse, engineering change management and data exchange (Briere-Cote, page 771, Abstract, lines 4 - 7).

As per claim 19, Rothstein discloses:
a system comprising a processor coupled to a memory (Rothstein, paragraph [0051] discloses a processor executing a program with memory storing instructions.)

the memory having recorded thereon a computer program including instructions for designing a three-dimensional (3D) model that when executed by the processor causes the processor to obtain a first 3D model, the first 3D model being defined by (Rothstein, paragraph [0030] - [0031] discloses modeling software generating a window, which includes a computer-generated 3D model for display.)

one delegated data object comprising input parameters specific to a type of the delegated data object (Rothstein, paragraph [0031] discloses the 3D model, as shown starting in FIG. 1, having a specified shape, and paragraph [0047] discloses parameters of a feature with regards to the model.)

an output topology, and being associated with a sequence of geometric design operations (Rothstein, paragraph [0031] discloses dragging or moving a representation of the feature with regards to the model to a different position, modifying the model, and paragraph [0032] adds creating fillet features for a filleted corner of the model.)

perform, by a user, a first geometric design operation on the first 3D model, thereby obtaining a second 3D model (Rothstein, paragraph [0016] discloses a copy of a model generated, with paragraph [0032] discloses creating different fillet features in a filleted corner for the model, and paragraph [0036] adding the filleted corner created that can be reused in another model, as the features of the fillet are independent types.)

replace the first delegated data object by a second delegated data object if the output topology of the second 3D model cannot be retrieved from the output topology of the first 3D model or keep the first delegated data object and store the first geometric design operation with the sequence of geometric design operations associated the first 3D model (Rothstein, paragraph [0045] discloses the geometry removed from the copy model is placed onto the actual model.)

Rothstein does not expressly disclose:
determine whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model.

Briere-Cote however discloses:
determine whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model (Briere-Cote, page 783, lines 9 - 11 discloses topological information between two 3D CAD models, including the ability to match the boundaries of the geometry of the CAD models.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the geometry of a 3D CAD model used for another 3D CAD model teaching of Rothstein with the topology of one 3D CAD model matching with a different 3D CAD model teaching of Briere-Cote. The motivation to do so would have been because Briere-Cote discloses the benefit of the ability to compare 3D CAD models to access shape similarity or identify any differences that leads to benefits in various CAD and PLM (product lifecycle management) related areas, including design reuse, engineering change management and data exchange (Briere-Cote, page 771, Abstract, lines 4 - 7).

For claim 5: The combination of Rothstein and Briere-Cote discloses claim 5: The computer-implemented method of claim 1, wherein:
replacing the first delegated data object by the second delegated data object further includes: emptying the sequence of geometric operations (Briere-Cote, page 779, lines 1 - 3 discloses the ability to replace, reorder or remove 3D operations performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the geometry of a 3D CAD model used for another 3D CAD model teaching of Rothstein with the topology of one 3D CAD model matching with a different 3D CAD model teaching of Briere-Cote, and the additional teaching of removing previous 3D operations performed, also found in Briere-Cote. The motivation to do so would have been because Briere-Cote discloses the benefit of the ability to compare 3D CAD models to access shape similarity or identify any differences that leads to benefits in various CAD and PLM (product lifecycle management) related areas, including design reuse, engineering change management and data exchange (Briere-Cote, page 771, Abstract, lines 4 - 7).

For claim 8: The combination of Rothstein and Briere-Cote discloses claim 8: The computer-implemented method of claim 1, wherein:
the first geometric design operation is a modification of at least one input parameter value of the first 3D model (Rothstein, paragraph [0047] discloses modifying a parameter of a feature with regards to the shape of a model.)

As per claims 14 and 17, note the rejections of claims 5 and 8 above. The instant claims 14 and 17 recite substantially the same limitations as the above rejected claims 5 and 8, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 2, 11, and 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	The prior art of Rothstein et al. (U.S. PG Pub 2008/0174599 A1) discloses the use of geometry of a 3D CAD model for another 3D CAD model, and Briere-Cote et al. (“Comparing 3D CAD Models: Uses, Methods, Tools and Perspective”) adds matching the topology of one 3D CAD model with another 3D CAD model.
	However, none of the references taken either alone or in combination with the prior art of record discloses:

	Claims 2, 11, and 20, wherein determining whether the output topology of the second 3D model can be retrieved from the output topology of the first 3D model is performed by determining topological stability between the output topology of the first 3D model and the output topology of the second 3D model.

	Dependent claims 3 and 12 are allowable under 35 U.S.C. 103 for depending from claim 2, an allowable base claim under 35 U.S.C. 103.

	Claims 4 and 13, wherein replacing the first delegated data object by a second delegated data object includes: comparing the second output topology with a list of output topologies, each output topology of the list being associated with one respective delegated data object, and automatically selecting a third delegated data object as a result of the comparison, the third delegated data object being a delegated data object of the list with an associated output topology that is similar to the second output topology.

Claims 6 and 15, wherein storing the first geometric design operation includes: identifying at least one vertex of a geometry associated with the first delegated data object having its position modified by the design operation, and computing a transformation of the identified at least one vertex, the transformation resulting of the first design operation.

Claims 7 and 16, wherein: obtaining the first 3D model includes creating the first 3D model, the creation being a first geometric design operation, and the sequence of geometric design operations of the created first 3D model is empty.

	Claims 9 and 18, wherein the storing the design operation with the sequence of geometric design operations is performed according to a successive arrival order, the latest arrived design operation being stored at the end of the sequence of geometric design operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 1, 2022